DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments are acknowledged and appreciated.  Applicant first argues that the primary reference indicated as Mazidi, fails to disclose or suggest either the claimed C-profiles or the omega-shaped fishplate.  Additionally, Applicant argues that the rejection is “premised on dividing the profile rail 6 into each of the claim elements” and that this is an improperly broad claim construction.  In response, Examiner asserts that the rail system of Mazidi includes an integrally formed rail that includes a portion consistent with each of the claimed components, albeit formed as a contiguous complicated construction rather than individual pieces fastened together.  Examiner reminds Applicant that forming in one piece an article which has formerly been formed from multiple pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1993).  Further, it is noted that the claims do not definitively define each component as a separate non-integral piece.  The claim terms “C-profile”, “web”, “flange”, “omega-shaped fishplate” etc. do not automatically disqualify the integral rail system of Mazidi if the rail system has integrated portions that can be reasonably described with these terms.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Mazidi et al. (U.S. Patent Application Publication 2015/0053838).

In regards to claim 1, Mazidi et al (henceforth referred to as Mazidi) disclose a device for securing fixtures to a floor of a vehicle, comprising:
two C-profiles formed, respectively, by a web, a bottom flange, and a top
flange.  As depicted in figure 8, Mazidi shows a securing device with two c-shaped profiles including web and top and bottom flanges;
the webs being perforated and having orifices.  As shown in figure 8, axles perforate the web of the c-shaped portions, and
an omega-shape fishplate, formed by a cap provided with feet,
wherein the webs are joined by the omega-shape fishplate and are


In regards to claim 2, Mazidi discloses mounting means allowing the fixtures to be associated with the securing device, the mounting means being provided with structural means using the orifices of the webs for their placing, their holding and their immobilization in the securing device. Mazidi teaches mounting means positioned between the c-shaped profiles and being secured to the webs via axles (items 26).

In regards to claim 3, Mazidi discloses that the mounting means comprise two lateral flanks provided, respectively, with at least one stud, at least one of the studs being retractable, the studs having a form and being of a size allowing insertion into the orifices of the webs for holding said means in position and having a part that extends beyond the securing device when said mounting means are secured thereto, allowing the securing of the fixture.  The “mounting means” of the Mazidi device includes two flanking sides with a portion of a stud (axle) running through and inserted into the orifices of the webs (see figure 8).

In regards to claim 6, Mazidi discloses that the webs are positioned against the lateral walls of the cap.  The bottom portion of the fixture is between and against the webs of the c-shaped portions. 

In regards to claim 7, Mazidi discloses that a height of the cap is such that the cap lies below the orifices of the webs.  The “cap” portion in the Mazidi fixture is below the apertures.

In regards to claim 8, Mazidi discloses that the surfaces of the webs are
parallel to each other, said surfaces lying against a surface of edges of the cap of
the fishplate, a surface of one edge of the cap being parallel to a surface of an
opposite cap edge.  As depicted, the central portion between the webs in/on the Mazidi securing device, includes parallel sides lying against the parallel webs.

In regards to claim 9, Mazidi discloses a vehicle comprising supporting crossmembers for a floor with a securing device according to claim 4 (Mazidi teaches aircraft with securing device), the securing device further comprising
mounting means allowing the fixtures to be associated with the securing device.  As shown in figure 8, the Mazidi device includes a mounting component to allow a fixture to be secured to the floor,
the mounting means being provided with structural means using the orifices of the
webs for their placing, their holding and their immobilization in the securing
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazidi et al. (U.S. Patent Application Publication 2015/0053838) in view of Benthien et al. (U.S. Patent Application Publication 2014/0131519).

In regards to claim 4, Mazidi does not explicitly disclose a floor comprising at least two parallelepipedal panels comprising a front wall, a rear wall, a top wall, a bottom wall and two lateral walls.  However, Benthien et al (henceforth referred to as Benthien) teaches a securing fixture in aircraft floor panels configured as parallelepipedal panels with the claimed walls.  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide panels as claimed and as taught by Benthien to fit into the c-shaped portions; and
comprising a securing device according to claim 1, and at least one edge of the
front, rear or lateral walls being covered by one of the two C-profiles, the panels
being assembled in pairs by securing devices, the bottom flanges ensuring securing
with the feet, the fishplate holding the two C-profiles and thus the panels at a distance.  Mazidi as modified teaches the application of the securing device with the parallelepiped panels.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art fails to teach or make obvious, including all the limitations of claim 5, that the panel comprises cavities opposite the orifices of the webs.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BENJAMIN P LEE/Primary Examiner, Art Unit 3641